DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see page 9, filed April 15, 2021, with respect to Claim 17 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claim 17 has been withdrawn. 
4.	Applicant’s arguments, see pages 9-10, filed April 15, 2021, with respect to Claims 1-2, 4-11, and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant has amended the independent Claims 1 and 13 to recite a second drywall installation robot that is used with the first drywall installation robot to lift a vertically-oriented drywall sheet.  
As described in the October 15, 2020 Office Action, the prior art teaches the use of two, non-robot-type devices, each having a vertical, movable support, wherein the two devices are used together to lift a drywall sheet (i.e., see Elliott, US 4,375,934, as applied to then-newly added independent Claim13, which recited first and second autonomous drywall installation robots but did not recite that the drywall sheet was lifted while being vertically oriented.)  In addition, examples of two, non-robot-type devices that are used together to lift a vertically-oriented drywall sheet, panel, or other similarly shaped object are shown in       US 3,089,599; US 3,305,219; US 5,899,650; US 7,584,586; US 2003/0039531; and US 2016/0160511.   
In addition, the prior art discloses the coordinated control of two robots in many different fields to move objects (e.g., see US 5,602,967; US 6,807,461;    US 2012/0029694; US 2015/0190926; US 2014/0277715), including the ability to move large glass panels, which are at least the size of a drywall sheet (e.g., see US 10,377,583; US 10,464,760; and US 2006/0099064).
It is further noted that all pending claims are directed to systems comprised of the first and second autonomous robots, and the scope of these In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  For example, if a system comprised of two autonomous robots described in the prior art is capable of placing a horizontally-oriented sheet/panel on a rack in a vertical orientation, (e.g., see the newly cited reference used in the rejection, i.e., US 2004/0240981, as well as US 2006/0099064), then it is also capable of moving the vertically-oriented sheet to another vertical position located above the rack.
For at least these reasons, the claims stand rejected under 35 USC 103, as described below. 
 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the one or more processors” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2, 4-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dothan et al., US 2004/0240981, in view of Raman et al., US 2017/0114553, Elliott, US 4,375,934, and Young, US 7,828,506.
Dothan discloses a robotic installation system (Figs. 1-12, [0025]-[0066]) for lifting large, sheet-type objects (20) from a horizontal orientation (Fig. 1) to a vertical orientation (Fig. 2), wherein the system uses a first autonomous robot (100 left, Figs. 1-2; 210, Fig. 8), a second autonomous robot (100 right, Figs. 1-2; 212, Fig. 8) that is substantially structurally identical to the first autonomous robot ([0027]-[0033]), and one or more computer controllers/processors (204, 206, 208, Fig. 8) for causing the first and second robots to cooperate to lift the horizontally-
While Dothan discloses two autonomous robots that are capable of moving in multiple directions (because they are 6-axis robots mounted on linear rails as described in paragraphs [0027]-[0030]), they are not wheeled robots that are capable to moving anywhere in an area.  In addition, the robots described in Dothan are not used to install drywall sheets. Raman discloses an autonomous drywall installation robot (Figs. 1-6, [0017]-[0042]) that includes:
a wheeled base (1, 12, Figs. 3-6), 
a drywall installation support system that includes at least one vertical support (4, Fig. 3, wherein the arm (4) has at least an first, vertical, lower support, i.e., the portion attached to the platform (6), and a second vertical upper support, i.e., the portion attached to the drywall installation assembly (5) that is able to move relative to the first vertical support), a drywall installation assembly (5), 
a drywall installation assembly, attachment mechanism, and rectangular- shaped, drywall installation carriage (5) that allows the drywall installation assembly to translate, rotate, and tilt relative to the second vertical support ([0026]), 
a computer controller (7, [0032]-[0041]) that causes the drywall installation robot to lift the sheet of drywall using the drywall installation assembly, and to position/slide the second vertical support and/or the drywall installation assembly to place a sheet of drywall adjacent a desired location ([0039], Figs. 5-6); and 
a collated screw gun/driving mechanism (54, [0021]-[0025]) positioned on and movable between the ends of the rectangular-shaped drywall installation carriage (Figs. 1-3), a locating/positioning mechanism that includes a rail/track and linear actuator for moving the screw gun/driving mechanism (55) along the rail/track, and sensors for locating/operating the driving mechanism/screw gun to drive fasteners into the drywall.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify each of Dothan’s autonomous robots to be wheeled because it would allow a sheet of drywall to be accurately located, positioned, and installed anywhere in an area/room, using sensors and a computer to move the robot in at least three dimensions (by using either the articulated arm and/or wheels), and to fasten the drywall using screws that are discharged by a screw gun attached to the devices, thereby eliminating the need for manual labor and increasing worker productivity, as taught by Raman ([0003]-[0010]). 
While the combination of Dothan and Raman discloses two, autonomous, wheeled robots that work together to install a sheet of drywall anywhere in an area/room, these robots are complicated, expensive, multi-axis robots having many more degrees of freedom/motion than what is necessary to install drywall.   
Elliott discloses a drywall installation system that includes:
 a first installation device (10a, Figs. 1-3, C2, L40 – C4, L11) having a first base (12 left, Fig. 1) that supports a first drywall installation support system that includes a first vertical support (14 left), a second vertical support (16 left) that slides relative to the first support member, and a drywall installation assembly (18 left) adjacent the second vertical support; and
a second installation device (10b, Figs. 1-3) having a second base (12 right, Fig. 1) that supports a second drywall installation support system that includes a third vertical support (14 right), a fourth vertical support (16 right) that slides relative to the first support member, and a drywall installation assembly (18 right) adjacent the second vertical support. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to substitute a simpler, vertically supported, drywall installation device for each of the Dothan/Raman articulated robots, similar to Elliot’s drywall installation device (that uses a vertical support for lifting the drywall 
However, Elliot fails to teach first and second drywall installation support systems in which the second/fourth vertical support slides relative to the first/third vertical support in a telescoping manner.  Young discloses a drywall installation support system that includes a first vertical support (20, Figs. 2, 6), a second vertical support (24’, Fig. 6) that slides relative to the first vertical support in a telescoping manner, and a sliding/liftiing mechanism (24, Fig. 6) that slides along the second vertical support, the sliding mechanism attached to the drywall installation assembly (26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Elliot to include a telescoping vertical support system because this type of lifting mechanism is well-known and often used in the construction arts to raise drywall, as taught by Young (C1, L26-34), likely because of their simplicity and the ability to protect the components of the lifting mechanism by positioning these components inside the telescoping members, and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.  
s 7-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dothan in view of Raman, Elliott, and Young, as applied to Claims 1 and 13, respectively, and further in view of Blankenbeckler, US 3,923,167.
With regard to Claims 7-8 and 16, the combination of Raman and Young (which is used for teaching the simpler, less expensive vertical support-type drywall installation assembly) fails to teach a drywall installation carriage.  Blankenbeckler discloses a lifting device (Figs. 1-6, C1, L61 – C5, L56) that includes a telescoping vertical support (14, 18, Figs. 1-3), and a vertically movable carriage (20, 96, 98, Fig. 6) that is substantially rectangular and operably coupled to an attachment mechanism (94). 
With regard to Claims 9-11 and 16-17, Raman discloses a collated screw gun (54), positioning support member (55), and a rail/track and linear actuator for moving the screw gun/driving mechanism (55) along the rail/track, these devices allowing the collated screw gun support members to slide on each of its respective carriages and for each collated screw gun to drive fasteners through the drywall sheet while the first and second robots are holding the drywall sheet.
With regard to Claim 18, Dothan discloses wherein the first and second robots are substantially structurally identical ([0027]-[0033]).   
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references describe two, non-robot-type devices that are used together to lift a vertically-oriented drywall sheet, panel, or other similarly shaped object: US 3,089,599; US 3,305,219; US 5,899,650;      US 7,584,586; US 2003/0039531; and US 2016/0160511.   
The following references describe the use of two autonomous robots used to move and/or lift a variety of objects, including large sheets/panels:      US 5,602,967; US 6,807,461; US 2012/0029694; US 2015/0190926; US 2014/0277715; US 10,377,583; US 10,464,760; and US 2006/0099064.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652